446 F.2d 905
UNITED STATES of America, Plaintiff-Appellee,v.John Cosmo PREVATT and John H. Bennett, Jr., Defendants-Appellants.
No. 26427.
United States Court of Appeals, Fifth Circuit.
June 2, 1971.

Appeal from the United States District Court for the Middle District of Florida at Orlando; George C. Young, Judge.
Eli H. Subin, Roth, Segal & Levine, Orlando, Fla., for defendants-appellants.
Edward F. Boardman, U. S. Atty., Robert B. McGowan, Charles S. Carrere, Asst. U. S. Attys., Tampa, Fla., for plaintiff-appellee.
Before RIVES, BELL and DYER, Circuit Judges.
PER CURIAM:


1
In our decision of June 18, 1969,1 we affirmed the judgment of the district court to the extent that it denied the motion to suppress, but retained jurisdiction over so much of the appeal as deals with the return of the property until the Supreme Court disposed of the similar case of United States v. United States Coin & Currency, 7 Cir. 1968, 393 F.2d 499. The Supreme Court decided that appeal on April 5, 1971. United States v. United States Coin & Currency, 1971, 401 U.S. 715, 91 S. Ct. 1041, 28 L. Ed. 2d 434. On May 14, 1971, the attorneys for the appellants and the United States Attorney filed with the Clerk of this Court, pursuant to Rule 42(b), Federal Rules Appellate Procedure, their agreement to the voluntary dismissal of the appeal from the denial of a motion for return of all seized property not the subject of an ancillary forfeiture proceeding "for the reason that the matter has become moot."


2
That part of the appeal over which this Court retained jurisdiction is, therefore, dismissed. The costs of appeal are taxed against the appellants.



Notes:


1
 United States v. Prevatt, 5 Cir. 1969, 414 F.2d 239